FILED
                                             May 24 2018, 2:48 pm

                                                  CLERK
                                              Indiana Supreme Court
                                                 Court of Appeals
                                                   and Tax Court




                IN THE

Indiana Supreme Court
  Supreme Court Case No. 71S00-1711-DI-707

           In the Matter of
         Fronse W. Smith, Jr.
                 Respondent.


            Decided: May 24, 2018

          Attorney Discipline Action

         Hearing Officer John Tuskey



             Per Curiam Opinion
Per Curiam.

   We find that Respondent, Fronse Smith, Jr., engaged in attorney
misconduct by committing the crime of intimidation. For this misconduct,
a majority of the Court concludes that Respondent should be disbarred.

   The matter is now before us on the report of the hearing officer
appointed by this Court to hear evidence on the Indiana Supreme Court
Disciplinary Commission’s verified disciplinary complaint. Respondent’s
2013 admission to this state’s bar subjects him to this Court’s disciplinary
jurisdiction. See IND. CONST. art. 7, § 4.


Procedural Background and Facts
   The Commission filed a “Disciplinary Complaint” against Respondent
on November 28, 2017. Respondent was served with the complaint but has
not appeared, responded, or otherwise participated in these proceedings.
Accordingly, the Commission filed a “Motion for Judgment on the
Complaint,” and the hearing officer took the facts alleged in the
disciplinary complaint as true.

  No petition for review of the hearing officer’s report has been filed.
When neither party challenges the findings of the hearing officer, “we
accept and adopt those findings but reserve final judgment as to
misconduct and sanction.” Matter of Levy, 726 N.E.2d 1257, 1258 (Ind.
2000).

  During a phone conversation between Respondent and his estranged
wife on May 29, 2015, Respondent threatened that he “was going to split
[her] chest open with an axe.” Respondent’s wife immediately called 911
and drove to a police station. Meanwhile, Respondent sent his wife a text
message stating that he was going to dispose of and destroy her property.
Respondent drove to his wife’s home and was in the process of entering
her home when police arrived on the scene with his wife. Respondent was
uncooperative and hostile with the officers and told his wife “now you’ve
really done it,” at which point Respondent was arrested. An axe was
discovered in the passenger seat of his car.



Indiana Supreme Court | Case No. 71S00-1711-DI-707 | May 24, 2018    Page 2 of 4
   As a result of these actions, Respondent was convicted of intimidation,
a level 6 felony. The Court of Appeals affirmed Respondent’s conviction
in October 2016.

  Respondent has been under an order of interim suspension since
December 15, 2016, as a result of his felony conviction. Matter of Smith, 64
N.E.3d 837 (Ind. 2016). Respondent also currently is indefinitely
suspended for failure to cooperate with the Commission’s investigation
and is administratively suspended for nonpayment of dues and
noncompliance with continuing legal education requirements.


Discussion and Discipline
   We concur in the hearing officer’s findings of fact and conclude that
Respondent violated Indiana Professional Conduct Rule 8.4(b) by
committing a criminal act that reflects adversely on his honesty,
trustworthiness, or fitness as a lawyer.

  Turning to the issue of appropriate discipline, we agree with the
hearing officer’s observations that Respondent’s criminal conduct
“demonstrated a total breakdown of self-restraint,” and that Respondent’s
noncooperation with the Commission’s investigation and failure to
participate in these disciplinary proceedings likewise reflect exceedingly
poorly on Respondent’s commitment to his responsibilities as an attorney
and his fitness to practice. (HO’s Report at 11).

  The circumstances of Respondent’s crime are profoundly troubling.
Respondent not only communicated to his wife a threat to murder her
with an axe, he then immediately drove to her house with said axe and
was in the process of entering her home when police arrived. Fortunately
Respondent’s wife had the presence of mind to call 911 and go to the
police station, and thus was not home when Respondent arrived.
Respondent’s actions, and the fear evident in his wife’s manner of reaction
to his threat, are both suggestive of a heightened possibility that
Respondent might have carried out his threat absent his wife’s defensive
measures and the timely intervention of law enforcement.




Indiana Supreme Court | Case No. 71S00-1711-DI-707 | May 24, 2018    Page 3 of 4
   “We have long emphasized that a license to practice law is a privilege,
and that privilege is conditioned upon the faithful performance of the
responsibilities imposed upon the attorney by the society that grants the
privilege.” Matter of Keaton, 29 N.E.3d 103, 110 (Ind. 2015). We recognize
that Respondent’s criminal conduct toward his estranged wife over the
course of a single evening is distinguishable from the prolonged
“scorched earth campaign” committed by the attorney against his ex-
girlfriend in Keaton, a distinction that prompted the hearing officer in this
case to recommend a lengthy suspension rather than disbarment.
Nonetheless, the serious nature of Respondent’s misconduct, his resulting
felony conviction, his noncooperation with the disciplinary process, and
his failure to participate in these proceedings, collectively persuade a
majority of this Court to conclude that disbarment is the appropriate
sanction in this case.


Conclusion
   Respondent already is under orders of administrative, indefinite, and
interim suspension. For Respondent’s professional misconduct, the Court
disbars Respondent from the practice of law in this state, effective
immediately. Respondent shall fulfill all the duties of a disbarred attorney
under Admission and Discipline Rule 23(26). The costs of this proceeding
are assessed against Respondent, and the hearing officer appointed in this
case is discharged.



NO APPEARANCE FOR THE RESPONDENT



ATTORNEYS FOR INDIANA SUPREME COURT
DISCIPLINARY COMMISS ION
G. Michael Witte, Executive Director
Larry D. Newman, Staff Attorney
Indianapolis, Indiana




Indiana Supreme Court | Case No. 71S00-1711-DI-707 | May 24, 2018    Page 4 of 4